Citation Nr: 1041294	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for diverticulosis and 
colon polyps, previously claimed as a bleeding ulcer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 
1969.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been submitted 
to reopen the Veteran's claim of service connection for 
diverticulosis and colon polyps, previously claimed as a bleeding 
ulcer.  

After certification of the appeal, the Veteran submitted 
additional evidence to the Board consisting of VA outpatient 
treatment records from January 2008 to January 2009.  In the 
October 2010 Informal Hearing Presentation, the representative 
waived initial RO consideration of the new evidence submitted.  
38 C.F.R. § 20.1304 (c) (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Service connection for diverticulosis and colon polyps, 
previously claimed as a bleeding ulcer was denied in a January 
2005 rating decision.  The Veteran was notified of this decision 
and of his appeal rights.  He did not appeal the decision.  

3.  Since the January 2005 rating decision which denied service 
connection for diverticulosis and colon polyps, previously 
claimed as bleeding ulcer, evidence that relates to an 
unestablished fact necessary to substantiate the claim has not 
been presented or secured.  


CONCLUSION OF LAW

The January 2005 rating decision, which denied entitlement to 
service connection for diverticulosis and colon polyps, 
previously claimed as a bleeding ulcer, is final, and evidence 
received since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.156(a), 20.1103 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2006 letter sent to the Veteran.  In the 
letter, the Veteran was informed that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and the 
disease or injury in service, which was usually shown by medical 
records or medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  

The VCAA notice must include the bases for the denial in the 
prior decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the information 
necessary to reopen his claim for service connection for 
diverticulosis and colon polyps in the May 2006 VCAA letter.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a May 2006 letter to the Veteran included the type of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA obtained the Veteran's service treatment records, 
private medical records from February 1989 to June 2004, and VA 
outpatient treatment records dated December 2003 to January 2009.  

VA has not provided the Veteran with an examination in connection 
with his claim for service connection for diverticulosis and 
colon polyps; however, the Board finds that VA was not under an 
obligation to have the Veteran examined for his claim.  The 
Veteran has not brought forth new and material evidence to reopen 
the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph 
(c)(4) applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide an examination in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

III.  Applicable Laws and Regulations

A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the claimant has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court 
of Appeals for Veterans Claims (Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

III.  Decision

At the time of the January 2005 rating decision, which denied 
service connection for diverticulosis and colon polyps, 
previously claimed as a bleeding ulcer, the evidence of record 
consisted of the Veteran's service treatment records, VA 
outpatient treatment records from December 2003 to December 2004, 
and private medical records dated February 1989 to June 2004.  
Service treatment records reflect no complaints, treatment, or 
diagnosis of a bleeding ulcer, colon polyps, or diverticulosis.  
Clinical evaluation of the Veteran's genitourinary (GU) system at 
reenlistment and separation were normal, as reflected on the July 
1963 and July 1969 reports of medical examination.  Additionally, 
the Veteran denied having or had previously stomach, liver, or 
intestinal trouble on his expiration of term of service (ETS) 
report of medical history dated July 1969.  After discharge from 
service, post service treatment records reflect diagnoses for 
colon polyps and moderate diverticulosis.  

The RO acknowledged the Veteran's post service diagnoses of colon 
polyp removal and diverticulosis, but concluded that there was no 
evidence of a bleeding ulcer, colon polyps, or diverticulosis in 
service. As such, the RO determined that the Veteran's 
diverticulosis and colon polyps were not incurred in or 
aggravated by his military service.  The Veteran was notified of 
the denial in a January 2005 letter, including his appeal rights, 
and he did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Based upon the evidence of record, the Board finds that the 
Veteran has not presented evidence since the January 2005 rating 
decision, which raises a reasonable possibility of substantiating 
the claim of service connection for diverticulosis and colon 
polyps.  Since the January 2005 rating decision, the evidence 
received into the record includes private treatment records dated 
October 1990 to April 1991 and VA outpatient treatment records 
from February 2006 to January 2009.  The private treatment 
records are void of any medical treatment pertaining to a 
bleeding ulcer, colon polpys, or diverticulosis.  The VA 
outpatient treatment records note a diagnosis of a history of 
"colonic polyps last colon 5 years ago."  See the February 2006 
VA outpatient treatment note.  The Veteran underwent a 
colonoscopy thereafter in February 2006 with findings of cecal 
and hepatic flexure colon polyps.  

While the evidence submitted in connection with his claim is new, 
in that it was not previously of record, it is not material, as 
it does not show that the Veteran's diverticulosis and colon 
polyps were caused by his active military service.  Although the 
treatment records reflect treatment for colon polyps, the records 
do not specifically indicate that his current disability is 
related to his active service.  The Court has held that 
additional evidence, which consists merely of records of post-
service treatment that do not indicate that a condition is 
service-connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  Furthermore, the Board acknowledges the 
representative's assertion that the Veteran's submitted 
statements asserting that his polyps have persisted since 
military service are new and material evidence and indicative of 
the etiology of his bleeding ulcer.  It was asserted that the 
Veteran has provided credible testimony indicating that he 
experienced the onset of bleeding ulcer in service which 
continues to the present.  See the October 2010 Informal Hearing 
Presentation.  However, a careful review of the Veteran's 
statements regarding the claimed ulcer and polyps, both prior to 
and after the January 2005 rating decision, show that he did not 
assert the onset of either condition in service.  The statements 
submitted assert that the conditions are related to service.  As 
such, the additional statements submitted since the January 2005 
rating decision are cumulative.  The Veteran's claim is not 
substantiated by any other evidence in the record, other than his 
own assertions of his diverticulosis and colon polyps being 
attributable to his military service.  The Veteran is not 
competent to provide medical evidence of diagnosis or etiology of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, the Veteran's assertions are cumulative and are 
not material because they do not tend to demonstrate that his 
current diverticulosis and colon polyps are related to his 
military service.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  The Board 
concludes that this information, while new, does not raise a 
reasonable possibility of substantiating the claim.  

For the reasons and bases set forth above, the Board finds that 
the evidence received in conjunction with the claim to reopen is 
not new and material, and does not serve to reopen the claim for 
service connection for diverticulosis and colon polyps, 
previously claimed as a bleeding ulcer.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is 
not new and material, no further adjudication of the claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
diverticulosis and colon polyps, previously claimed as a bleeding 
ulcer, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


